 



Exhibit 10.3
TERM NOTE

      $6,000,000   Denver, Colorado
April 29, 2008

For value received, each of the undersigned, GLOBAL EMPLOYMENT SOLUTIONS, INC.,
a Colorado corporation (“Global”), EXCELL PERSONNEL SERVICES CORPORATION, an
Illinois corporation (“Excell”), FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC., a
New York corporation (“Friendly”), TEMPORARY PLACEMENT SERVICE, INC., f/k/a
Michaels & Associates, Inc. and successor by merger to Temporary Placement
Service, Inc., a Georgia corporation (“TPS”), SOUTHEASTERN STAFFING, INC., a
Florida corporation (“Southeastern”), SOUTHEASTERN PERSONNEL MANAGEMENT, INC., a
Florida corporation (“SPM”), MAIN LINE PERSONNEL SERVICES, INC., a Pennsylvania
corporation (“Main Line”), BAY HR, INC., a Florida corporation (“BHR”),
SOUTHEASTERN GEORGIA HR, INC., a Georgia corporation (“SGHR”), SOUTHEASTERN
STAFFING II, INC., a Florida corporation (“SEII”), SOUTHEASTERN STAFFING III,
INC., a Florida corporation (“SEIII”), SOUTHEASTERN STAFFING IV, INC., a Florida
corporation (“SEIV”), SOUTHEASTERN STAFFING V, INC., a Florida corporation
(“SEV”), SOUTHEASTERN STAFFING VI, INC., a Florida corporation (“SEVI”),
Keystone Alliance, Inc., a Florida corporation (“Keystone”) (Global, Excell,
Friendly, TPS, Southeastern, SPM, Main Line, BHR, SGHR, SEII, SEIII, SEIV, SEV,
SEVI, and Keystone, each a “Borrower” and collectively, the “Borrowers”), hereby
jointly and severally promise to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), acting through its Wells Fargo Business Credit
operating division, on the Termination Date set forth in the Credit and Security
Agreement dated the same date as this Term Note that was entered into by the
Lender and the Borrower (as amended from time to time, the “Credit Agreement”),
at Lender’s office located at Denver, Colorado , or at any other place
designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of SIX
MILLION DOLLARS ($6,000,000) or the aggregate unpaid principal amount of all
Term Advances made by the Lender to the Borrowers under the Credit Agreement
together with interest on the principal amount hereunder remaining unpaid from
time to time, computed on the basis of the actual number of days elapsed and a
360-day year, from the date hereof until this Term Note is fully paid at the
rate from time to time in effect under the Credit Agreement.
This Term Note is the Term Note referred to in the Credit Agreement, and is
subject to the terms of, the Credit Agreement, which provides, among other
things, for acceleration hereof. Principal and interest due hereunder shall be
payable as provided in the Credit Agreement, and this Term Note may be prepaid
only in accordance with the terms of the Credit Agreement. This Term Note is
secured, among other things, pursuant to the Credit Agreement and the Security
Documents as therein defined, and may now or hereafter be secured by one or more
other security agreements, mortgages, deeds of trust, assignments or other
instruments or agreements.

 

 



--------------------------------------------------------------------------------



 



The Borrowers hereby agree to pay all costs of collection, including reasonable
attorneys’ fees and legal expenses in the event this Term Note is not paid when
due, whether or not legal proceedings are commenced. The obligations of the
Borrowers hereunder are joint and several.
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

                      GLOBAL EMPLOYMENT SOLUTIONS, INC.       EXCELL PERSONNEL
SERVICES
CORPORATION    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Chief Financial Officer           Its: Executive Vice President    
 
                    FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC.       TEMPORARY
PLACEMENT SERVICE, INC.,
f/k/a Michaels & Associates, Inc. and successor by merger to Temporary Placement
Service, Inc.    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Executive Vice President           Its: Executive Vice President    
 
                    SOUTHEASTERN STAFFING, INC.       SOUTHEASTERN GEORGIA HR,
INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Executive Vice President           Its: Executive Vice President    
 
                    SOUTHEASTERN PERSONNEL MANAGEMENT, INC.       MAIN LINE
PERSONNEL SERVICES, INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Executive Vice President           Its: Executive Vice President    
 
                    BAY HR, INC.       SOUTHEASTERN STAFFING II, INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Executive Vice President           Its: Executive Vice President    

 

-2-



--------------------------------------------------------------------------------



 



                      SOUTHEASTERN STAFFING III, INC.       SOUTHEASTERN
STAFFING IV, INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Executive Vice President           Its: Executive Vice President    
 
                    SOUTHEASTERN STAFFING V, INC.       SOUTHEASTERN STAFFING
VI, INC.    
 
                   
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
 
 
Name: Daniel T. Hollenbach          
 
Name: Daniel T. Hollenbach    
 
  Its: Executive Vice President           Its: Executive Vice President    
 
                    KEYSTONE ALLIANCE, INC.                
 
                   
By:
  /s/ Daniel T. Hollenbach                
 
 
 
Name: Daniel T. Hollenbach                
 
  Its: Executive Vice President                

 

-3-